AGREEMENT

Chris Hopson (AMr. Hopson@) has been a creative industrious employee of MTS,
Inc. (AMTS@) for more than thirty years. There have also been issues which have
arisen over those thirty years that MTS and Mr. Hopson would like to resolve.
MTS desires to compensate Mr. Hopson for some of his past contributions which
may not have been fully recognized at the time. MTS and Mr. Hopson also desire
to resolve any and all outstanding issues between them that arise from, or
relate to, his employment by, or association with, MTS. This agreement should
not be read, however, to imply that a termination of Mr. Hopson=s employment is
an intended result.

1. Construction of Agreement. This Agreement provides compensation for services
rendered on or before June 15, 2000. Significant portions of the consideration
paid by MTS to Mr. Hopson are for the express purpose of obtaining the release
described below as to past events. Other consideration provided for under this
Agreement allows Mr. Hopson to Acash out@ accrued vacation, resolve ownership
issues or is in exchange for Mr. Hopson=s agreement to resolve various issues
through arbitration . No portion of the payments provided for in this Agreement
are, or should be construed to be, payment for future services, consulting or
other work to be performed in the future. If applicable, any arrangements for
future compensation above and beyond that provided for in Mr. Hopson=s current
employment relationship shall be addressed by separate written agreement.

2. Scope of Disputes Resolved. Mr. Hopson and MTS, through this Agreement,
intend to resolve all disputes and claims between them of whatsoever kind or
nature, irrespective of whether those claims or disputes are known at the time
of this Agreement. The parties agree that their execution of this Agreement
conclusively establishes the resolution of all issues, disputes or claims
between them, based upon the terms specifically described in this Agreement, and
that this Agreement constitutes a fully integrated, complete and total
description of all terms of the Agreement.

3. General Release. Mr. Hopson, on behalf of himself and future heirs, hereby
releases, and forever discharges MTS and all of its parent corporations,
subsidiaries, predecessors and successors in interest, agents, employees,
owners, partners, officers, directors, members and shareholders from any and all
suits, claims, attorneys= fees, damages (including punitive damages),
liabilities, and any other cause of action in law or equity, that Mr. Hopson has
or may have, or might in any manner acquire, which arises out of, relates to, or
is a connection with his employment or affiliation with MTS, or any other act,
occurrence, or omission, known or unknown, which occurred or failed to occur, on
or before the date this Agreement is executed. The sole exceptions to the this
comprehensive general release are that it shall not apply to workers
compensation claims or claims for disability, health, medical or retirement
benefits under any employee benefit plan established or maintained by MTS and
that as to any claims covered by this exception no fiduciary, administrator or
service provider to any such plan is entitled to claim that any action or claim
which Mr. Hopson makes for benefits are barred by this release.

4. Release of Unknown Claims. Mr. Hopson expressly waives protection of Section
1542 of the California Civil Code, which provides:

A

A general release does not extend to claims which a creditor does not know or
suspect to exist in his favor at the time of executing a release, which, if
known by him, must have materially affected the settlement with the debtor.@



Mr. Hopson acknowledges that the affect of his release of rights under
California Civil Code ' 1542 is that in the event he were to discover or acquire
a claim against MTS arising from events which predate the effective date of this
Agreement, any such claim discovered or acquired, would be unavailable to him as
a function of his execution of this release.

5. Waiver of Claims Under the Age Discrimination in Employment Act (AADEA@). The
resolution of this dispute includes a knowing and voluntary waiver of claims
under federal age discrimination laws. The parties therefore acknowledge that:

a. Mr. Hopson is waiving all rights to claims based on conduct preceding the
effective date of this Settlement Agreement including those based on Chapter 14
of Title 29, including 29 U.S.C. '  621, et seq., commonly referred to as the
Age Discrimination in Employment Act, as amended;

b. They have drafted this Agreement in a manner calculated to be understood by
Mr. Hopson and Mr. Hopson represents that he does, in fact, understand the terms
of this Agreement;

c. Mr. Hopson agrees that his waiver of rights or claims of federal age
discrimination are made in exchange for consideration in addition to anything of
value to which he is already entitled;

d. Mr. Hopson has been advised to consult with an attorney prior to executing
this Agreement, and he has, in fact, consulted with an attorney of his choosing
whom he believes to be competent to provide him with advice regarding the
desirability and consequences of waiving his rights or claims relating to
federal age discrimination;

e. Mr. Hopson has been given a reasonable period of time of not less than 21
days within which to consider the Settlement Agreement and its consequences, and
the amount of time has been sufficient for him to consult any attorneys he
chooses to consult on the settlement issue as well as to make any decisions
which he desires to make regarding the advisability of the settlement and the
costs and benefits to him of entering into this Agreement. Mr. Hopson has also
been advised that as to this release of federal age discrimination claims, he
may revoke his acceptance within eight days of his execution of the Agreement by
providing written notice to that effect to the President of MTS.

6. Payments to Mr. Hopson. Mr. Hopson and MTS, as a result of lengthy
discussions and the resolution of a number of different issues between them,
have developed a structured series of payments, debt forgiveness, compensation
and procedures for resolution of disputed claims. Mr. Hopson and MTS jointly
represent that they have each conducted an independent determination that the
Agreement, on the whole, is supported by adequate consideration. Moreover,
although the Agreement was negotiated as a comprehensive package, Mr. Hopson and
MTS also acknowledge that even if the items of compensation, releases and
resolution of disputes described below were considered separately, adequate
consideration would support each individual portion of the Agreement.

a. Value Added Bonus. MTS desires to recognize Mr. Hopson=s contribution over
his years of service to the Company by providing a one-time bonus in the amount
of $400,000.00, which shall be paid no later than August 10, 2000.

b. Compensation for General Release. As noted above, Mr. Hopson is providing a
general release of all known and unknown claims to as well as to compensate Mr.
Hopson for expenses or losses he may have sustained as an employee which were
either not submitted to the Company for reimbursement, or which were not
recognized as being subject to reimbursement over the years. In consideration
for this general release, MTS will pay Mr. Hopson the sum of $500,000 no later
than August 10, 2000.

c. ADEA Release Compensation. MTS and Mr. Hopson have also separately resolved
any and all issues between them that may be actionable under the Age
Discrimination in Employment Act, 29 U.S.C. ' 621, et seq., as it pertains to
any claim that arises from any act or omission that occurred or failed to occur
prior to the execution of this Agreement. This release includes any age
discrimination aspects of Mr. Hopson=s treatment under MTS employee benefit
plans. In consideration of this release of federal age discrimination claims,
MTS shall pay Mr. Hopson $500,000.00, which Mr. Hopson acknowledges and
recognizes is a sum in excess of any other amounts that he is owed or entitled
to receive from MTS for whatsoever reason. This payment shall be made on the
later of the ninth day following Mr. Hopson=s execution of the Agreement or
August 10, 2000, but only if the age discrimination release is not revoked
within eight days of his execution of this Agreement.

d. Resolution of TR Ownership Dispute. Mr. Hopson and MTS acknowledge a
historical dispute over Mr. Hopson=s ownership interest, if any, in TR Services.
The resolution of that dispute is expressly contemplated within the general
release language described above. However, the parties recognize that the issues
involved in the resolution of that issue were such that an identification of
separate consideration for Mr. Hopson=s waiver of claims as to TR Services was
appropriate. Accordingly, as part of the consideration for Mr. Hopson=s waiver
of any claim of ownership with respect to TR Services, MTS shall forgive that
certain note it holds secured by a deed of trust to the real property located at
6425 Rio Bonito Drive, Carmichael, California 95608, and shall, in addition, pay
Mr. Hopson an additional sum of $264,746.00. Upon execution of the Agreement,
MTS shall promptly execute a deed of reconveyance of the deed of trust
encumbering the real property so that it can be filed on or about August 10,
2000. The parties expressly recognize and agree that the additional cash payment
is not compensation for any services performed or to be construed as wages.

e. Merchandise Account Balance. MTS and Mr. Hopson have examined the remaining
balance in Mr. Hopson=s merchandise account and determined that after payments
by Mr. Hopson have been accounted for, the remaining balance of $18,150.84 is,
in fact, more appropriately characterized as advertising expense and shall be
re-characterized as such. After that re-characterization, the account has a zero
balance and Mr. Hopson agrees that he shall not make any further charges to that
account for the duration of his employment.

7. Resolution of Disability-Related Issues. Mr. Hopson and MTS recognize, that
Mr. Hopson has a condition which may constitute a disability under the Americans
with Disabilities Act (ADA) and the California Fair Employment and Housing Act
(FEHA). Mr. Hopson and MTS also recognize that the nature of that condition is
such that it may, at some point, preclude him from performing the regular and
essential functions of his current position with MTS, render him unable him to
perform his own occupation, and potentially may preclude him from gainful
employment in any occupation. Mr. Hopson and MTS further recognize the potential
for a dispute as to the nature and scope of Mr. Hopson=s abilities to perform
and the date on which he ceases to be able to fully perform the essential
functions of his current position. Mr. Hopson, in turn, has acknowledged that he
does not desire, nor would he accept, a transfer to a different position or a
change in job functions or responsibilities as an accommodation. The parties
therefore agree to address the ADA/FEHA disability issue through the procedure
described below.

a. Mr. Hopson and the President of MTS (or his designee) shall discuss the
status of Mr. Hopson=s condition and his ability to continue performing the
essential functions of his position with MTS, as circumstances dictate. In the
event a significant dispute arises as to whether Mr. Hopson=s condition
precludes him from performing the essential functions of his current position in
a manner satisfactory to MTS, the parties agree to submit that issue either to a
mutually agreeable third party who may be a physician or another employee of
MTS, or to binding arbitration pursuant to the procedure generally applicable to
disputes arising under the Agreement described below.

b. In the event either Mr. Hopson or MTS management believes a significant
disagreement exists regarding Mr. Hopson=s ability to continue performing the
essential functions of his position, written notice shall be provided invoking
this section of the Agreement. Notice to MTS may be provided either to its
President or its Vice President of Compensation and Benefits. In the event the
parties are unable to identify a mutually agreeable third party to resolve the
issue within five working days from the date of the notice, the matter shall
automatically be referred to arbitration. Regardless of whether the issue is
resolved by an agreed upon third party, or by arbitrator, the decision rendered
shall be final and binding, both on Mr. Hopson and MTS, but shall not preclude
subsequent requests for reconsideration of the disability status issue at
reasonable intervals.

c. The parties recognize that under the unique circumstances of both Mr.
Hopson=s condition and his high level position with MTS, that resolution of
issues surrounding Mr. Hopson=s fitness for duty through arbitration is of
significant benefit to MTS. In specific consideration for Mr. Hopson=s agreement
to resolve all issues regarding his fitness for duty and the date, if ever, on
which he shall cease to be capable of performing the essential functions of his
position through arbitration, MTS shall provide significant medical benefits
which Mr. Hopson expressly agrees is adequate consideration for waiving rights
he may have to have this issue resolved, either by a court of competent
jurisdiction. Those benefits shall be provided as follows:

(i.) MTS shall provide medical coverage for Mr. Hopson and his spouse under the
terms of the MTS group health plan, until such time as Mr. Hopson and his spouse
become eligible to receive benefits through the federal Medicare program;

(ii.) Any other dependents currently enrolled in the MTS group health plan,
shall remain enrolled in the plan until such time as they cease to be of an age
eligible to participate in the MTS group health plan under the definition of
dependent generally applicable to all participants in the plan.

(iii.) Mr. Hopson and MTS contemplate that MTS will maintain the current or a
comparable level of benefits, at least as to those benefits relevant to Mr.
Hopson and his currently covered dependents. MTS reserves the right, however, to
amend or discontinue its employee benefit plans and programs generally
applicable to employees of MTS. Any such changes shall not diminish Mr. Hopson=s
rights under this Agreement except as described in subsections (iv) and (v)
below.

(iv.) In the event health coverage benefits under the plan sponsored by MTS is
terminated or changes in a fashion which is materially significant to Mr. Hopson
or his covered dependents, Mr. Hopson may provide notice to MTS=s Vice President
of Compensation and Benefits and seek his own coverage. If the premium for the
coverage obtained by Mr. Hopson does not exceed 200% of the cost MTS incurred to
provide coverage to Mr. Hopson and his dependents prior to the change, Mr.
Hopson shall be reimbursed the amount of the premium he actually pays for
individual coverage, plus an additional amount to Agross up@Mr. Hopson based
upon the assumption that Mr. Hopson would have a 35% marginal federal income tax
rate. The amount of this additional payment in excess of premium shall not be
affected by the actual tax rate that Mr. Hopson incurs.

(v.) If Mr. Hopson is unable to locate replacement coverage within the cost
range described above, Mr. Hopson may either terminate coverage under the MTS
plan or remain covered under the modified plan, if any, but in no event shall
MTS be obligated to make additional compensation for the loss of benefits.

8. Reconciliation of Vacation Accounts. MTS has calculated, and Mr. Hopson has
verified, that the amount of accumulated but unused vacation pay to which he is
eligible as of the date this Agreement is executed is $34,805. As part of the
consideration for this Agreement, Mr. Hopson agrees that, notwithstanding any
other policy of MTS, he shall not earn any further vacation for any time worked
following the execution of this Agreement, and MTS agrees that it will
distribute to Mr. Hopson the entire accumulated vacation bank by check within
ten days following his request for distribution.

9. Effect of Adverse Disability Determination. The parties have drafted this
Agreement in the mutual good faith belief that it will not have any adverse
affect on Mr. Hopson=s eligibility for benefits under the long term disability
program maintained by MTS and administered by Standard Insurance Company. In the
event that Mr. Hopson applies for disability benefits, MTS will cooperate both
with Standard Insurance and Mr. Hopson in providing necessary information. If a
court upholds the denial or limitation of disability benefits to Mr. Hopson as a
result of payments provided for under the terms of this Agreement, MTS shall
make monthly payments to Mr. Hopson reflecting the difference between the
maximum long term disability benefit amount under the terms of the policy and
the amount actually paid to Mr. Hopson pursuant to the administrator=s decision.
Mr. Hopson agrees to notify MTS=s Vice President of Compensation and Benefits
immediately upon his receipt of notification of the denial of the claim for long
term disability benefits, and agrees to cooperate with, and assist, MTS in
protecting Mr. Hopson=s rights in the event of a claim denial.

10. Future IPO Opportunities. In the event that MTS is purchased or is the
subject of an IPO following Mr. Hopson=s separation from employment or
determination of long term disability, MTS will consider, but shall not be bound
to offer Mr. Hopson the same pre-IPO opportunity or other monetary compensation
as would be made available to him had he remained in active employment.

11. Arbitration of Disputes. Mr. Hopson and MTS agree that in the event a
dispute arises between them regarding the interpretation of this agreement or an
assertion that one party or the other has breached the agreement, they shall
first attempt to resolve the dispute informally. If that discussion fails to
resolve the dispute, either Mr. Hopson or MTS may request mediation of the
dispute and the parties shall bear their own costs, expenses and attorneys fees
of any such mediation and equally share the cost of the mediator. Any and all
disputes arising from or relating to this agreement or events leading to it that
are not resolved by the parties informally or through mediation shall be
resolved through binding arbitration pursuant to the National Rules for the
Resolution of Employment Disputes (Including Mediation and Arbitration Rules) of
the American Arbitration Association in effect at the time the dispute arises.
In any such arbitration, each party shall bear their own attorneys fees and
costs in the absence of a finding that the party against whom fees are to be
awarded violated a statute under which an award of fees is a remedy. The
arbitrator shall not have the power to add or delete terms from the agreement
and shall be limited to interpreting the terms of the Agreement as written.

 

12. Confidentiality. Mr. Hopson and MTS acknowledge that in the course of Mr.
Hopson=s employment he may have had access to confidential MTS information, that
he is required to keep confidential both during and after his employment. MTS
and Mr. Hopson further agree that the existence and terms of this agreement are
also to be treated by each of them as confidential informational and shall not
be disclosed by either to anyone other than to their attorneys and/or
accountants except as required by law for purposes of income tax returns or
other government compelled disclosure or pursuant to lawful subpoena. The Mr.
Hopson and MTS further agree that neither shall respond to or initiate any
inquiries to or from the media or individuals known to be current or former
employees of MTS (or applicants for employment at MTS) regarding any the
circumstances surrounding this dispute or its resolution. If asked, Mr. Hopson
and MTS shall respond only by acknowledging that there were some discussions
between the parties on various issues and that these were resolved.

13. Governing Law and Construction. This Agreement shall be governed under the
laws of the state of California and has been negotiated at arms length with each
party having approximately equal bargaining power. As a consequence, no
presumption of interpretation against the drafter of the agreement is
appropriate and no meaning should be given to the titles used that is
inconsistent with or which supercedes the text.

Dated: ________________________ ____________________________

Chris Hopson

Dated: ________________________ MTS, Inc.

 

By: ___________________________